PER CURIAM.
John Robert Perkins appeals his adjudication as an adult for the offenses of burglary and criminal mischief. He has failed to overcome the presumption that the trial court’s decision to impose adult sanctions was appropriate. See § 39.059(7)(d), Fla. Stat. (1995). In addition, as of October 1,1994, trial courts are no longer required to set forth specific findings of fact to support their decision to sentence juveniles as adults. Ch. 94-209, §§ 51, 150 at 1306, 1384, Laws of Fla. Rather, the only requirement is that the decision be made in writing. § 39.059(7)(d), Fla. Stat. (1995).
The record in this case does not contain a written decision. Accordingly, we remand for entry of an order conforming to the trial court’s oral pronouncement of its decision to impose adult sanctions. This is merely a ministerial action, and Perkins need not be present.
Affirmed but remanded for entry of a written order.
LAZZARA, AC.J., and FULMER and WHATLEY, JJ., concur.